     6:19-cv-03413-RMG         Date Filed 12/02/20      Entry Number 27        Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA


Brenda Martin,                      )
                                    )
               Plaintiff,           )                Civil Action No. 6:19-3413-RMG
                                    )
               vs.                  )
                                    )
Andrew Saul, Commissioner           )
of Social Security,                 )                       ORDER
                                    )
               Defendant.           )
                                    )
____________________________________)

       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiff’s application for Disability Insurance

Benefits (“DIB”). In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this

matter was referred to the United States Magistrate Judge for pretrial handling. The Magistrate

Judge issued a Report and Recommendation (“R & R”) on November 23, 2020, recommending

that the decision of the Commissioner be reversed and remanded to the agency because the

Administrative Law Judge (“ALJ”) failed to sufficiently explain how the statements of Plaintiff

to her physician and the physician’s opinion that she required restroom breaks hourly did not

support Plaintiff’s position that she needed breaks beyond the normal breaks every two hours.

(Dkt. No. 25 at 9-16). The Commissioner has advised the Court that he does not intend to file

objections to the R & R. (Dkt. No. 26).

              The Court ADOPTS the Report and Recommendation as the order of this Court,

REVERSES the decision of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g),

and REMANDS the matter to the Commissioner for further proceedings consistent with this

                                               -1-
     6:19-cv-03413-RMG       Date Filed 12/02/20    Entry Number 27       Page 2 of 2




order.

         AND IT IS SO ORDERED.


                                                S/ Richard Mark Gergel
                                                United States District Judge


Charleston, South Carolina
December 2, 2020




                                          -2-
